Citation Nr: 0731902	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on August 15, 2004, at the 
Mease Hospital.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1969.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in St. Petersburg, 
Florida, that determined that the veteran was not entitled to 
payment or reimbursement for the cost of private medical 
expenses in the amount of $1,415.10 at Mease Countryside 
Hospital.   
 
The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 


FINDINGS OF FACT

1.  The veteran received medical care at Mease Hospital 
emergency room on August 15, 2004.   

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  On August 15, 2004, the veteran's condition was not of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health and a VA facility 
was feasibly available.    




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Mease Hospital on August 15, 
2004 have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. § 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

Again, the criteria are conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

Analysis

Primarily at issue in this case is whether the treatment 
provided on August 15, 2004 was on an emergent basis and 
whether a VA or other federal facility provider was feasibly 
available.  The veteran contends that the treatment was for 
an emergency and he did not believe it was feasible to travel 
to the closest VA medical facility.  The veteran asserts that 
he believed he was having a heart attack on August 15, 2004 
and that was why he traveled to the closet medical facility 
which was the Mease Hospital.  See the veteran's testimony at 
the hearing before the Board in July 2007.  

Review of the record shows that the veteran sought treatment 
at the emergency room at the Mease Hospital on August 15, 
2004.  The emergency room triage record indicates that the 
veteran was walking when admitted to the emergency room.  He 
complained of difficulty breathing on the left side, 
tightness, belching, and constipation for a couple of weeks.  
He reported that he had the symptoms for a couple of weeks 
but they were getting worse.  The veteran reported that the 
pain was a 10/10.  It was noted that the veteran did not have 
a past history of angina, chronic obstructive pulmonary 
disease, hypertension, or myocardial infarction.  He had no 
previous cardiac surgery.  The record indicates that the 
treatment was urgent.  

An emergency room examination record indicates that the 
veteran reported having chest tightness and belching for the 
past two to three weeks.  He reported that he had been 
examined by an ear, nose, and throat (ENT) doctor and the 
diagnosis was reflux.  The veteran reported that he had a 
barium swallow with negative findings.  He indicated that it 
was getting worse and he was exposed to fumes at a landfill 
when the symptoms began.  The veteran also complained of 
constipation for the past two weeks.  On examination, the 
veteran was observed to be well nourished and nervous.  An 
electrocardiogram (EKG) and chest x-ray examination were 
ordered.  The diagnosis was multiple somatic complaints with 
nonspecific chest pain.  The veteran was discharged to home.  

Another emergency room record indicates that the veteran had 
episodes of difficulty breathing for the past three weeks.  
He reported having an increased frequent gastroesophageal 
reflux disease. The veteran denied chest pain and complained 
of an inability to take a deep breath.  The veteran was 
placed on a cardiac monitor.  Chest x-ray examination 
revealed no active pulmonary disease.  EKG revealed normal 
sinus rhythm.  The veteran was discharged later that day.  He 
was ambulatory.  

The VAMC obtained a medical opinion as to whether the 
veteran's presentation at the emergency room at Mease 
Hospital was emergent and whether VA facilities were 
available to the veteran.  In the May 2005 opinion, Dr. F.W. 
concluded that the veteran's presentation was nonemergent and 
VA facilities were available to have provided nonemergency 
medical treatment as necessary.  Dr. F.W. noted that the 
veteran had presented to the emergency room complaining of 
"chest tightness/belching x 2-3 weeks."  Dr. F.W. indicated 
that the veteran had undergone diagnostic work-up for this 
condition.  Examination and laboratory findings were normal.  
The final diagnosis was multiple somatic complaints, 
nonspecific chest pain.  Dr. F.W. concluded that because of 
the long duration of symptoms, the prior diagnostic 
evaluation, and the absence of serious, acute condition on 
that date, the veteran's presentation to the emergency room 
was nonemergent and VA facilities were feasibly available.    

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 include 
the requirement that the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).  The Board notes 
that 38 C.F.R. § 17.1002, one of the regulations implementing 
the Veterans Millennium Health Care and Benefits Act, defines 
emergency services.  See 38 C.F.R. §17.1002(b).  Under 38 
C.F.R. § 17.1002, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

Nonetheless, here, the evidence of record establishes that 
the veteran's condition was not of such a nature that any 
delay in seeking immediate medical attention would have been 
hazardous to life or health and that VA facilities were 
feasibly available.  The record shows that the veteran's 
acute symptoms were of two to three weeks duration, and the 
veteran failed to seek immediate medical attention.  
Moreover, the veteran did not call emergency services or an 
ambulance.  The record shows that his spouse drove him to the 
nearest hospital.  The Board also points out the emergency 
room triage report indicates that the medical treatment was 
urgent, not emergent.  The May 2005 VA medical opinion 
supports the triage report's findings that the veteran's 
condition was not emergent.  The VA physician opined that the 
veteran could have used VA facilities but he made no attempt 
to do so.  At the hearing before the Board, the veteran 
indicated that the closet VA facility was 16 miles from his 
home.  There is no indication that any delay in seeking 
immediate medical attention would have been, in the judgment 
of a prudent layperson, hazardous to life or health, even if 
the veteran's symptoms increased in severity on August 15, 
2004, as described.  The Board concludes the competent, 
probative medical evidence indicates the private medical care 
sought and received on August 15, 2004 was not rendered for 
"emergency treatment" as defined by applicable law and a VA 
facility was feasibly available.   

In sum, the Board finds that the veteran does not meet the 
criteria 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for 
payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment on August 15, 2004, 
and the veteran is not entitled to reimbursement of the 
medical expenses incurred at Mease Hospital.  The appeal is 
denied.  The preponderance of the evidence is against the 
veteran's claim, so there is no reasonable doubt to resolve 
in his favor, and his claim must be denied.  38 C.F.R. §§ 
3.102, 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA satisfied its duty to notify by means of a December 2005 
letter from the VAMC.  The letter informed the veteran of 
what evidence was required to substantiate his reimbursement 
claim.  The letter also informed him of his and VA's 
respective duties for obtaining evidence as well as requested 
he submit any relevant evidence in his possession.  The Board 
finds that any defect with respect to the timing of the full 
VCAA notice requirement was harmless error.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  The Board also finds that the holding in Dingess 
is not applicable to this appeal.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the private hospitalization records from August 15, 2004.  
The VAMC also obtained a medical opinion as to whether VA 
facilities were feasibly available.  The veteran has not 
identified further evidence.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to payment or reimbursement of emergency medical 
treatment in a non-VA facility on August 15, 2004, is denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


